   Case: 1:19-cv-07190 Document #: 50 Filed: 01/15/20 Page 1 of 3 PageID #:2810




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CRAIGVILLE TELEPHONE CO. d/b/a
 ADAMSWELLS; and CONSOLIDATED
 TELEPHONE COMPANY d/b/a CTC.,
                                                           Hon. John Z. Lee
                   Plaintiffs,

        v.                                                 Case No. 1:19-cv-07190

 T-MOBILE USA, INC.; and
 INTELIQUENT, INC.,

                   Defendants.


   INTELIQUENT, INC.’S MOTION FOR PRIMARY JURISDICTION REFERRAL

       Inteliquent, Inc. (“Inteliquent”), respectfully moves to refer the claims against it to the

Federal Communications Commission (“FCC”) under the doctrine of primary jurisdiction for the

reasons set forth in detail in Inteliquent’s accompanying memorandum of law. This motion is

made in the alternative to Inteliquent’s Motion to Dismiss the First Amended Class Action

Complaint and only should be considered to the extent that motion is denied.

       WHEREFORE, to the extent the Court does not dismiss the claims against Inteliquent

pursuant to the motions to dismiss, the Court should refer the claims against Inteliquent to the

FCC under the doctrine of primary jurisdiction.




                                                  1
  Case: 1:19-cv-07190 Document #: 50 Filed: 01/15/20 Page 2 of 3 PageID #:2810




Dated: January 15, 2020                    Respectfully submitted,

                                   By: /s/ John J. Hamill
                                       John J. Hamill
                                       john.hamill@dlapiper.com
                                       Michael S. Pullos
                                       michael.pullos@us.dlapiper.com
                                       Devin Carpenter
                                       devin.carpenter@us.dlapiper.com
                                       DLA PIPER LLP (US)
                                       444 West Lake Street, Suite 900
                                       Chicago, Illinois 60606
                                       Tel: 312.368.7036/2176
                                       Fax: 312.251.5809/312.630.6350


                                           Attorneys for Inteliquent, Inc.




                                       2
   Case: 1:19-cv-07190 Document #: 50 Filed: 01/15/20 Page 3 of 3 PageID #:2810




                               CERTIFICATE OF SERVICE

        The undersigned attorney, on oath, certifies that on January 15, 2020, he served the
foregoing Motion for Primary Jurisdiction Referral via the ECF system to all parties that have
consented to same in accordance with applicable Federal Rules of Civil Procedure and Local Rules
of the U.S. District Court for the Northern District of Illinois.


                                           By: /s/ John J. Hamill
                                               John J. Hamill




                                               3
